1 A.3d 867 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
Daniel GOODSON, III, Petitioner.
No. 39 WAL 2010
Supreme Court of Pennsylvania.
August 12, 2010.

ORDER
PER CURIAM.
AND NOW, this 12th day of August, 2010, the Petition for Allowance of Appeal *868 is GRANTED. The issue, rephrased for clarity, is:
Whether passing a counterfeit check purportedly issued by an insurance company constitutes insurance fraud under 18 Pa.C.S. § 4117(a)(2).
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.